ROEBLING BANK

 

EMPLOYMENT AGREEMENT

 

As Amended and Restated

 

THIS AGREEMENT entered into this 15th day of December, 2008 to be effective
January 1, 2009 (“Effective Date”), by and between Roebling Bank, Roebling, New
Jersey, a Federal stock savings bank, hereafter (the “Bank”) and Frank J.
Travea, III (the “Employee”).

 

WHEREAS, the Employee has heretofore been employed by the Bank as President and
CEO and is experienced in all phases of the business of the Bank; and

 

WHEREAS, the parties desire by this writing to set forth the continuing
employment relationship between the Bank and the Employee.

 

 

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

 

1.         Employment. The Employee is employed in the capacity as the President
and CEO of the Bank. The Employee shall render such administrative and
management services to the Bank and to Roebling Financial Corp, Inc. or any
successor holding company of the Bank (“Parent”) as are currently rendered and
as are customarily performed by persons situated in a similar executive
capacity. The Employee shall promote the business of the Bank and Parent. The
Employee’s other duties shall be such as the Board of Directors for the Bank
(the “Board of Directors” or “Board”) may from time to time reasonably direct,
including normal duties as an officer of the Bank.

 

2.         Base Compensation. The Bank agrees to pay the Employee during the
term of this Agreement a salary at the rate of $130,000 per annum (as of
September 1, 2008), payable in cash not less frequently than monthly; provided,
that the rate of such salary shall be reviewed by the Board of Directors not
less often than annually, and Employee shall be entitled to receive annually an
increase at such percentage or in such an amount as the Board of Directors in
its sole discretion may decide at such time.

 

3.         Discretionary Bonus. The Employee shall be entitled to participate in
an equitable manner with all other senior management employees of the Bank in
discretionary bonuses that may be authorized and declared by the Board of
Directors to its senior management employees from time to time. No other
compensation provided for in this Agreement shall be deemed a substitute for the
Employee’s right to participate in such discretionary bonuses when and as
declared by the Board of Directors.

 

4.         (a)       Participation in Retirement and Medical Plans. The Employee
shall be entitled to participate in any plan of the Bank relating to pension,
profit-sharing, or other retirement benefits and medical coverage or
reimbursement plans that the Bank may adopt for the benefit of its employees.
Additionally, during the term of this Agreement, the Employee’s

 

--------------------------------------------------------------------------------

dependent family shall be eligible to participate in medical and dental
insurance plans sponsored by the Bank with the cost of such additional premiums
for the Employee’s family paid by the Bank. Further, the Bank shall pay the
premium cost or reimburse the Employee for such premium cost to the extent
deemed reasonable associated with the Employee obtaining a long-term disability
insurance policy.

 

(b)       Employee Benefits; Expenses. The Employee shall be eligible to
participate in any fringe benefits which may be or may become applicable to the
Bank’s senior management employees, including by example, participation in any
stock option or incentive plans adopted by the Board of Directors of Bank, club
memberships, a reasonable expense account, and any other benefits which are
commensurate with the responsibilities and functions to be performed by the
Employee under this Agreement. The Bank shall provide the Employee with the use
of a Bank owned automobile. The Bank shall reimburse Employee for all reasonable
out-of-pocket expenses which Employee shall incur in connection with his service
for the Bank.

 

5.         Term. The term of employment of Employee under this Agreement shall
be for the period commencing on the Effective Date and ending as of November 1,
2009 (“Term”). Unless the Board of Directors of the Bank determines not to renew
such Term and gives the Employee not less than sixty days written notice of its
intention to not renew such Term, then as of each annual anniversary date from
the Effective Date, the Term of this Agreement shall be extended for an
additional one year period beyond the then effective expiration date.

 

 

6.

Loyalty; Noncompetition.

 

(a)       The Employee shall devote his full time and attention to the
performance of his employment under this Agreement. During the term of
Employee’s employment under this Agreement, the Employee shall not engage in any
business or activity contrary to the business affairs or interests of the Bank
or Parent.

 

(b)       Nothing contained in this Section 6 shall be deemed to prevent or
limit the right of Employee to invest in the capital stock or other securities
of any business dissimilar from that of the Bank or Parent, or, solely as a
passive or minority investor, in any business.

 

7.         Standards.       The Employee shall perform his duties under this
Agreement in accordance with such reasonable standards expected of employees
with comparable positions in comparable organizations and as may be established
from time to time by the Board of Directors.

 

8.         Vacation and Sick Leave.      At such reasonable times as the Board
of Directors shall in its discretion permit, the Employee shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment under this Agreement, with all such voluntary absences to count as
vacation time; provided that:

 

(a)       The Employee shall be entitled to annual vacation leave in accordance
with the policies as are periodically established by the Board of Directors for
senior management employees of the Bank, but in no event less than four weeks
per year.

 

2

 



 

--------------------------------------------------------------------------------

(b)       The Employee shall not be entitled to receive any additional
compensation from the Bank on account of his failure to take vacation leave, and
Employee shall not be entitled to accumulate unused vacation from one fiscal
year to the next, except to the extent authorized by the Board of Directors for
senior management employees of the Bank.

 

(c)       The Employee shall be entitled to an annual sick leave benefit as
established by the Board of Directors for senior management employees of the
Bank. In the event that any sick leave benefit shall not have been used during
any year, such leave shall accrue to subsequent years only to the extent
authorized by the Board of Directors for employees of the Bank.

 

 

9.

Termination and Termination Pay.

 

The Employee’s employment under this Agreement shall be terminated upon any of
the following occurrences:

 

(a)       The death of the Employee during the term of this Agreement, in which
event the Employee’s estate shall be entitled to receive the compensation due
the Employee through the last day of the calendar month in which Employee’s
death shall have occurred.

 

(b)       The Bank may terminate the Employee’s employment at any time with or
without Just Cause within its sole discretion. This Agreement shall not be
deemed to give Employee any right to be retained in the employment or service of
the Bank, or to interfere with the right of the Bank to terminate the employment
of the Employee at any time, but any termination by the Bank other than
termination for Just Cause, shall not prejudice the Employee’s right to
compensation or other benefits under the Agreement. The Employee shall have no
right to receive compensation or other benefits for any period after termination
for Just Cause. The Bank may within its sole discretion, acting in good faith,
terminate the Employee for Just Cause and shall notify such Employee
accordingly. Termination for “Just Cause” shall include termination because of
the Employee’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of the Agreement.

 

(c)       Except as provided pursuant to Section 12 herein, in the event
Employee’s employment under this Agreement is terminated by the Board of
Directors without Just Cause, the Bank shall be obligated to continue to pay the
Employee the salary provided pursuant to Section 2 herein for the remainder of
the Term of the Agreement as provided at Section 5, herein, but in no event for
a period of less than six (6) months thereafter, and the cost of Employee
obtaining all health, life, disability, and other benefits which the Employee
was eligible to participate in as of the last date of employment for a period of
120 days from the date of such termination of employment based upon the benefit
levels substantially equal to those being provided Employee at the date of
termination of employment.

 

(d)       If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the

 

3

 



 

--------------------------------------------------------------------------------

Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4) and (g)(1)), all
obligations of the Bank under this Agreement shall terminate, as of the
effective date of the order, but the vested rights of the parties shall not be
affected.

 

(e)       If the Bank is in default (as defined in Section 3(x)(1) of FDIA) all
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

 

(f)        All obligations under this Agreement shall be terminated, except to
the extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Director of the Office of Thrift
Supervision (“Director of OTS”), or his or her designee, at the time that the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of FDIA; or (ii) by the Director of the OTS, or his or her
designee, at the time that the Director of the OTS, or his or her designee
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the Director of the OTS to be in an
unsafe or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.

 

(g)       The voluntary termination by the Employee during the term of this
Agreement with the delivery of no less than 30 days written notice to the Board
of Directors, other than pursuant to Section 12(b), in which case the Employee
shall be entitled to receive only the compensation, vested rights, and all
employee benefits up to the date of such termination.

 

(h)       Notwithstanding anything herein to the contrary, any payments made to
the Employee pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC §1828(k) and any regulations promulgated
thereunder.

 

10.       Suspension of Employment . If the Employee is suspended and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by a notice served under Section 8(e)(3) or (g)(1) of the FDIA (12 U.S.C.
1818(e)(3) and (g)(1)), the Bank’s obligations under the Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may within its discretion
(i) pay the Employee all or part of the compensation withheld while its contract
obligations were suspended and (ii) reinstate any of its obligations which were
suspended.

 

            11.       Disability. If the Employee shall become disabled or
incapacitated to the extent that he is unable to perform his duties hereunder,
by reason of medically determinable physical or mental impairment, as determined
by a doctor engaged by the Board of Directors, Employee shall nevertheless
continue to receive the compensation and benefits provided under the terms of
this Agreement as follows: 100% of such compensation and benefits for a period
of12 months, but not exceeding the remaining term of the Agreement, and 65%
thereafter for the remainder of the term of the Agreement, if applicable. Such
benefits noted herein shall be reduced by any benefits otherwise provided to the
Employee during such period under the provisions of disability insurance
coverage in effect for Bank employees. Thereafter, Employee shall be eligible to
receive benefits provided by the Bank under the provisions of disability
insurance

 

4

 



 

--------------------------------------------------------------------------------

coverage in effect for Bank employees. Upon returning to active full-time
employment, the Employee’s full compensation as set forth in this Agreement
shall be reinstated as of the date of commencement of such activities. In the
event that the Employee returns to active employment on other than a full-time
basis, then his compensation (as set forth in Section 2 of this Agreement) shall
be reduced in proportion to the time spent in said employment, or as shall
otherwise be agreed to by the parties.

 

 

12.

Change in Control.

 

(a)       Notwithstanding any provision herein to the contrary, in the event of
the involuntary termination of Employee’s employment during the term of this
Agreement following any change in control of the Bank or Parent, absent Just
Cause, Employee shall be paid an amount equal to two (2.0) times the total
taxable compensation paid to the Employee during the calendar year period ending
on the December 31 prior to such Change in Control plus the costs associated
with maintaining the benefits participation in effect as of the date of such
Change in Control for a period of two years from the date of such termination of
employment. Said sum shall be paid in one (1) lump sum within thirty (30) days
of such termination of employment, and such payment shall be in lieu of any
other future payments which the Employee would be otherwise entitled to receive
under Section 9 of this Agreement. Notwithstanding the forgoing, all sums
payable hereunder shall be reduced in such manner and to such extent so that no
such payments made hereunder when aggregated with all other payments to be made
to the Employee by the Bank or the Parent shall be deemed an “excess parachute
payment” in accordance with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and regulations promulgated thereunder, and would be
subject to the excise tax provided at Section 4999(a) of the Code. The term
“control” or “Change in Control” shall refer to: (i) the sale of all, or a
material portion, of the assets of the Bank or Parent; (ii) the merger or
recapitalization of the Bank or Parent whereby the Bank or the Parent is not the
surviving entity; (iii) a change in control of the Bank or Parent, as otherwise
defined or determined by the Office of Thrift Supervision (“OTS”) or regulations
promulgated by it; or (iv) the acquisition, directly or indirectly, of the
beneficial ownership (within the meaning of that term as it is used in Section
13(d) of the Securities Exchange Act of 1934 and the rules and regulations
promulgated thereunder) of twenty-five percent (25%) or more of the outstanding
voting securities of the Bank or Parent by any person, trust, entity or group
other than by Roebling Financial Corp, Inc., the holding company of the Bank.
This limitation shall not apply to the purchase of shares by underwriters in
connection with a public offering of Parent or Bank stock, or the purchase of
shares of up to 25% of any class of securities of the Bank or Parent by a
tax-qualified employee stock benefit plan. The term “person” refers to an
individual or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization or any other
form of entity not specifically listed herein. The provisions of this Section
12(a) shall survive the expiration of this Agreement occurring after a Change in
Control.

 

(b)     Notwithstanding any other provision of this Agreement to the contrary,
Employee may voluntarily terminate his employment under this Agreement within 24
months following a Change in Control of the Bank or Parent for Good Reason (as
defined thereafter) and Employee shall thereupon be entitled to receive the
payment and benefits described in Section 12(a) of this Agreement. The Employee
must provide written notice to the Bank of the existence of the event or
condition constituting such Good Reason within ninety (90) days of the initial
occurrence of the event or the condition alleged to constitute “Good Reason.”
Upon delivery of

 

5

 



 

--------------------------------------------------------------------------------

such notice by the Employee, the Bank shall have a period of thirty (30) days
thereafter during which it or they may remedy in good faith the condition
constituting such Good Reason, and the Employee’s employment shall continue in
effect during such time so long as the Bank makes diligent efforts during such
time to cure such Good Reason. In the event that the Bank shall remedy in good
faith the event or condition constituting Good Reason, then such notice of
termination shall be null and void, and the Bank shall not be required to pay
the amount due to the Employee under this Section 12(b). The Bank’s remedy of
any Good Reason event or condition with or without notice from the Employee
shall not relieve the Bank from any obligations to the Employee under this
Agreement or otherwise and shall not affect the Employee’s rights upon the
reoccurrence of the same, or the occurrence of any other, Good Reason event or
condition. The provisions of this Section 12(b) shall survive the expiration of
this Agreement occurring after a Change in Control.

 

“Good Reason” shall exist if, without Employee’s express written consent, the
Bank materially breaches any of their respective obligations under this
Agreement. Without limitation, such a material breach shall be deemed to occur
upon the occurrence any of the following:

 

 

(1)

a material diminution in the Employee’s base compensation;

 

(2)   a material diminution in the Employee’s authority, duties, or
responsibilities;

 

(3)   a material diminution in the budget over which the Employee retains
authority;

 

(4)   a material change in the geographic location of the Employee’s office
location;

 

(5) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Employee is required to report, including a requirement
that the Employee is required to report to a corporate officer or employee
instead of reporting directly to the board of directors of the Bank; or

 

(6)   any other action or inaction that constitutes a material breach by the
Bank of this Agreement.

 

6

 



 

--------------------------------------------------------------------------------

                      13.          Successors and Assigns.

 

(a)       This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank or Parent which shall acquire, directly
or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank or Parent.

 

(b)       Since the Bank is contracting for the unique and personal skills of
the Employee, the Employee shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Bank.

 

14.       Amendments. No amendments or additions to this Agreement shall be
binding upon the parties hereto unless made in writing and signed by both
parties, except as herein otherwise specifically provided.

 

15.       Applicable Law. This agreement shall be governed all respects whether
as to validity, construction, capacity, performance or otherwise, by the laws of
the State of New Jersey, except to the extent that Federal law shall be deemed
to apply.

 

16.       Severability.   The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

17.       Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the rules then in effect of the district office of the American
Arbitration Association (“AAA”) nearest to the home office of the Bank, and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof, except to the extend that the parties may otherwise reach a mutual
settlement of such issue. Further, the settlement of the dispute to be approved
by the Board of the Bank may include a provision for the reimbursement by the
Bank to the Employee for all reasonable costs and expenses, including reasonable
attorneys’ fees, arising from such dispute, proceedings or actions, or the Board
of the Bank or the Parent may authorize such reimbursement of such reasonable
costs and expenses by separate action upon a written action and determination of
the Board following settlement of the dispute. Such reimbursement shall be paid
within ten (10) days of Employee furnishing to the Bank or Parent evidence,
which may be in the form, among other things, of a canceled check or receipt, of
any costs or expenses incurred by Employee. The provisions of this Section 17
shall survive the expiration of this Agreement.

 

18.       Entire Agreement.      This Agreement together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement between the parties hereto.

 

 

19.

Effect of Code Section 409A.

 

(a)   This Agreement shall be amended to the extent necessary to comply with
Section 409A of the Code and regulations promulgated thereunder. Prior to such
amendment, and notwithstanding anything contained herein to the contrary, this
Agreement shall be construed

 

7

 



 

--------------------------------------------------------------------------------

in a manner consistent with Section 409A of the Code and the parties shall take
such actions as  are required to comply in good faith with the provisions of
Section 409A of the Code such that payments shall not be made to the Employee at
such time if such payments shall subject the Employee to the penalty tax under
Code Section 409A, but rather such payments shall be made by the Bank to the
Employee at the earliest time permissible thereafter without the Employee having
liability for such penalty tax under Section Code 409A.

 

(b)   Notwithstanding anything in this Agreement to the contrary, if the Bank in
good faith determines, as of the effective date of Employee’s Termination of
Employment that the Employee is a “specified employee” within the meaning of
Section 409A of the Code and if the payment under Sections 9(c) or 12 does not
qualify as a short-term deferral under Code Section 409A and Treas. Reg.
§1.409A-1(b)(4) (or any similar or successor provisions), and that an amount (or
any portion of an amount) payable to Employee hereunder, is required to be
suspended or delayed for six months in order to satisfy the requirements of
Section 409A of the Code, then the Bank will so advise Employee, and any such
payment (or the minimum amount thereof) shall be suspended and accrued for six
months (“Six-Month Delay”), whereupon such amount or portion thereof shall be
paid to Employee in a lump sum on the first day of the seventh month following
the effective date of Employee’s Termination of Employment. The limitations of
this Six-Month Delay shall only be effective if the stock of the Parent or a
parent corporation is publicly traded as set forth at Section 409A(a)(2)(B)(i)
of the Code.

 

“Specified Employee” means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Code Section 416(i), determined
without regard to paragraph (5) thereof) during the calendar year ending on the
December 31 immediately preceding such April 1.

 

“Termination of Employment” shall have the same meaning as “separation from
service”, as that phrase is defined in Section 409A of the Code (taking into
account all rules and presumptions provided for in the Section 409A
regulations). No separation from service is deemed to occur due to military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the Employee’s right
to reemployment is provided by law or contract. A leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Employee will return to perform services for the Bank. If the period of leave
exceeds six months and the Employee does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first date immediately following such six-month
period. Notwithstanding the foregoing, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Employee to be unable to
perform the duties of his position of employment or any substantially similar
position of employment, a 29-month period of absence may be substituted for such
six-month period.

 

Whether a “Termination of Employment” takes place is determined based on whether
the facts and circumstances indicate that the Bank and Employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona

8

 



 

--------------------------------------------------------------------------------

fide services performed (whether as an employee or an independent contractor)
over the  immediately preceding 36-month period (or the full period of services
to the Bank if the Employee has been providing services to the Bank less than 36
months). Facts and circumstances to be considered in making this determination
include, but are not limited to, whether the Employee continues to be treated as
an employee for other purposes (such as continuation of salary and participation
in employee benefit programs), whether similarly situated service providers have
been treated consistently, and whether the Employee is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. The Employee is presumed to have separated from service
where the level of bona fide services performed decreases to a level equal to 20
percent or less of the average level of services performed by the Employee
during the immediately preceding 36-month period. The Employee will be presumed
not to have separated from service where the level of bona fide services
performed continues at a level that is a 50 percent or more of the average level
of service performed by the Employee during the immediately preceding 36-month
period. No presumption applies to a decrease in the level of bona fide services
performed to a level that is more than 20 percent and less than 50 percent of
the average level of bona fide services performed during the immediately
preceding 36-month period. The presumption is rebuttable by demonstrating that
the Bank and the Employee reasonably anticipated that as of a certain date the
level of bona fide services would be reduced permanently to a level less than or
equal to 20 percent of the average level of bona fide services provided during
the immediately preceding 36-month period or full period of services provided to
the Bank if the Employee has been providing services to the Bank for a period of
less than 36 months (or that the level of bona fide services would not be so
reduced).

 

For periods during which the Employee is on a paid bona fide leave of absence
and has not otherwise terminated employment, the Employee is treated as
providing bona fide services at a level equal to the level of services that the
Employee would have been required to perform to receive the compensation paid
with respect to such leave of absence. Periods during which the Employee is on
an unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of determining the applicable 36-month (or shorter)
period).

 

 

(c)

Notwithstanding the Six-Month Delay rule set forth in Section 19(b) above:

 

(i)      To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Bank will pay
the Employee an amount equal to the lesser of two times (1) the maximum amount
that may be taken into account under a qualified plan pursuant to Code Section
401(a)(17) for the year in which the Employee’s Termination of Employment
occurs, and (2) the sum of the Employee’s annualized compensation based upon the
annual rate of pay for services provided to the Bank for the taxable year of the
Employee preceding the taxable year of the Employee in which his Termination of
Employment occurs (adjusted for any increase during that year that was expected
to continue indefinitely if the Employee had not had a Termination of
Employment); provided that amounts paid under this Section 19(c) must be paid no
later than the last day of the second taxable year of the Employee following the
taxable year of the Employee in which occurs the Termination of Employment and
such amounts paid will count toward, and will not be in addition to, the total
payment amount required to be made to the Employee by the Bank under Sections
9(c) or 12; and

 

9

 



 

--------------------------------------------------------------------------------

(ii)     To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten (10)
days of the Termination of Employment, the Bank will pay the Employee an amount
equal to the applicable dollar amount under Code Section 402(g)(1)(B) for the
year of the Employee’s Termination of Employment; provided that the amount paid
under this Section 19(c) will count toward, and will not be in addition to, the
total payment amount required to be made to the Employee by the Bank under
Sections 9(c) or 12.

 

(d)   To the extent that any reimbursements or in-kind payments are subject to
Code Section 409A, then such expenses (other than medical expenses) must be
incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Employee’s third taxable year following the taxable
year in which the termination occurred. For medical expenses, to the extent the
Agreement entitles the Employee to reimbursement by the Bank of payments of
medical expenses incurred and paid by the Employee but not reimbursed by a
person other than the Bank and allowable as a deduction under Code Section 213
(disregarding the requirement of Code Section 213(a) that the deduction is
available only to the extent that such expenses exceed 7.5 percent of adjusted
gross income), then the reimbursement applies during the period of time during
which the Employee would be entitled (or would, but for the Agreement, be
entitled) to continuation coverage under a group health plan of the Bank under
Code Section 4980B (COBRA) if the Employee elected such coverage and paid the
applicable premiums.

 

10

 



 

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties have executed this Agreement on the
date first hereinabove written.

 

 

 

 

 

Roebling Bank

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

By:

/s/ John J. Ferry, Chairman

 

 

 

 

John J. Ferry, Chairman

 

 

 

 

 

Joan K. Geary

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

/s/ Frank J. Travea, III

 

 

 

 

Frank J. Travea, III, Employee

Donna Rinaldi

 

 

 

 

 

 

 

 



 

 